Per Curiam,
We find nothing in this record that would justify us in sustaining either of the specifications of error.
- The able and ingenious argument of defendant’s counsel failed to convince us that the learned trial judge did not correctly answer all the points recited in said specifications. On the contrary, we think his construction of the contract sued on was substantially correct, as were his answers to each of the points referred to. There is nothing in any of the questions involved that requires discussion.
Judgment affirmed.